  

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Ro a ee ee CX
UNITED STATES OF AMERICA
-v. -
OMAR DELEON,
Defendant.
COUNT ONE

GEAKH Document 45.

  

pPod phe
DOC LIME REE
ELEC ERONIC
|bOCE ib

DALE F WED:
INFORMATION”

Filed 06/21/ 19 je

  
 
 

    

CALLY FILED

  

 

19 Cr.

   

The United States Attorney charges:

1. From in or about August 2018 through in or about

September 2018,

in the Southern District of New York and elsewhere,

OMAR DELEON, the defendant, and others known and unknown, knowingly

did combine, conspire, confederate,
each other to commit robbery,
United States Code,
obstruct, delay,
and commodities in commerce,

United States Code,

Section 1951 {b) (1),

Section 1951 (b) (3),

and agree together and with

as that term is defined in Title 18,

and would and did thereby

and affect commerce and the movement of articles

as that term is defined in Title 18,

to wit, DELEON agreed to

rob an individual he believed to be a narcotics trafficker in the

vicinity of West 218th Street and Seaman Avenue,

York.

(Title 18,

 

United States Code,

New York, New

Section 1951.)

GEOFFREY ‘S# BERMAN Jas
United States Attorney

 
Case 1:19-cr-O0466-AKH Document 45 Filed 06/21/19 Page 2 of 2

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Ve

OMAR DELEON,
Defendant.

 

INFORMATION
19 Cr.

{18 U.S.C. § 1951.)

GEOFFREY S. BERMAN
United States Attorney

 

 
